      Case 1:21-cv-05379-GHW-SLC Document 16 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAYMOND SWAINSON,

                               Plaintiff,
                                                       CIVIL ACTION NO.: 21 Civ. 5379 (GHW) (SLC)
       -v-
                                                                        ORDER
LENDINGCLUB CORPORATION, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Pursuant to the discovery conference held today, July 29, 2021, the Court orders as

follows.


       1. Plaintiff Raymond Swainson (“Mr. Swainson”) shall file proof of service of his original

             Complaint (ECF No. 1-1 at 2–3) on Defendants TransUnion LLC (“TransUnion”) and

             Equifax Information Services LLC (“Equifax”) by Monday, August 2, 2021.

       2. Mr. Swainson shall file his Amended Complaint by Thursday, August 5, 2021. The

             Amended Complaint should set forth his factual allegations in greater detail. Mr.

             Swainson shall serve a copy of the Amended Complaint along with summonses on

             Defendants TransUnion and Equifax and file proof of such service.

       3. Defendants LendingClub Corporation (“LendingClub”) and Experian Information

             Solutions, Inc. (“Experian”) shall answer, move against, or otherwise respond to the

             Amended Complaint by Thursday, August 26, 2021.

       4. On receiving Mr. Swainson’s proof of service of the Amended Complaint and

             summonses on Defendants TransUnion and Equifax, the Court will issue an order
      Case 1:21-cv-05379-GHW-SLC Document 16 Filed 07/29/21 Page 2 of 2




            setting the deadline for them to answer, move, or otherwise respond to the Amended

            Complaint.

         5. Defendant LendingClub’s Motion for a More Definite Statement (ECF No. 6) is DENIED

            WITHOUT PREJUDICE in light of Mr. Swainson’s anticipated filing of an Amended

            Complaint, to which LendingClub consented.

         6. Defendant LendingClub’s letter-motions (i) for an extension of time to answer or

            otherwise respond to the Complaint (ECF No. 4); and (ii) for leave to file an answer

            (ECF No. 14) are DENIED WITHOUT PREJUDICE in light of this Order.

         7. The Court will reassess whether to schedule a Settlement Conference after all

            Defendants have appeared and responded to the Amended Complaint. The parties

            may jointly request a Settlement Conference at any time.


         The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Swainson at

the address below and to close ECF Nos. 4, 6, and 14.


Dated:          New York, New York
                July 29, 2021



Mail To:        Raymond Swainson
                49 East 21st Street, Apt. 10D
                New York, New York 10010-6274

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
